                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ACFC DELTA HOLDINGS, LLC,                           Case No. 19-cv-00813-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE DEFAULT JUDGMENT
                                                 v.
                                   9

                                  10     DELTA WATERWAYS LLC,
                                                        Defendant.
                                  11

                                  12          Plaintiff moves for default judgment on its claim for bad faith waste against Delta
Northern District of California
 United States District Court




                                  13   Waterways, LLC (“Delta”). Dkt. Nos. 21, 27. In a related case, I granted default judgment in

                                  14   plaintiff’s favor on its claim for against Coast West LLC and Cruiser Haven Inc, both of which

                                  15   served as guarantors on the original promissory note executed between Delta and plaintiff. See

                                  16   Dkt. No. 70, Case No. 18-cv-5845 (N.D. Cal.) (“ACFC I”). Delta was not a defendant in ACFC I.

                                  17                                          LEGAL STANDARD

                                  18          Pursuant to Federal Rule of Civil Procedure 55(b)(2), a district court may enter a final

                                  19   judgment in a case following a defendant’s default. Whether to enter a judgment lies within the

                                  20   court’s discretion. Bd. of Trustees of Laborers Health & Welfare Tr. Fund for N. California v.

                                  21   Cazadores Constr., Inc., No. 17-cv-05242-WHO, 2018 WL 986020, at *2 (N.D. Cal. Feb. 20,

                                  22   2018). In order to exercise this discretion, the court must first confirm that it has subject matter

                                  23   jurisdiction over the case and personal jurisdiction over the parties, as well as ensure the adequacy

                                  24   of service on the defendant. Id. Once these elements are satisfied, the court turns to the following

                                  25   factors (the “Eitel factors”) to determine whether it should grant a default judgment:
                                                       (1) the possibility of prejudice to the plaintiff, (2) the merits of
                                  26                   plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
                                                       the sum of money at stake in the action[,] (5) the possibility of a
                                  27                   dispute concerning material facts [,] (6) whether the default was due
                                                       to excusable neglect, and (7) the strong policy underlying the Federal
                                  28                   Rules of Civil Procedure favoring decision on the merits.
                                   1   Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986).

                                   2                                               DISCUSSION

                                   3           In this matter, plaintiff moves for default judgment only on its second cause of action for

                                   4   bad faith waste to real property. Neither the Amended Complaint nor the motion for default

                                   5   judgment cite a particular statute or authority for plaintiff’s claim for bad faith waste, and it is

                                   6   unclear what legal theory plaintiff makes its claim.1 Under California law, a claim for bad faith

                                   7   waste may arise in the context of California’s antideficiency statutes, which prevent a party from

                                   8   obtaining a deficiency judgment “after any foreclosure sale, private or judicial, of property

                                   9   securing a purchase money mortgage.” Cornelison v. Kornbluth, 542 P.2d 981, 990 (1975); Cal.

                                  10   Civ. Proc. Code § 580b. Courts have recognized bad faith waste as an “exception” to this bar, and

                                  11   have allowed mortgagees to recover damages on this basis. Cornelison, 542 P.2d at 991. Plaintiff

                                  12   has not asserted that California’s antideficiency legislation applies in this case.2
Northern District of California
 United States District Court




                                  13           I have already granted judgment in favor of plaintiff in a related case in the amount of the

                                  14   amount owing on the promissory note after foreclosure. While plaintiff may be entitled to

                                  15   judgment against Delta on its breach of promissory note, it has already recovered judgment and

                                  16   damages on that note against the guarantors of that note in ACFC I. Here, plaintiff requests

                                  17   damages from Delta not for breach of the promissory note but for waste to the property. Such

                                  18   damages would appear duplicative of the damages already awarded in ACFC I, because plaintiff

                                  19   received the amount due on the note after the property was sold in foreclosure for sum less than

                                  20   the amount of the loan. Indeed, plaintiff submitted a declaration of Darren Clow, which stated that

                                  21   “[a]s part of the sale . . . ACFC was forced to discount the purchase price to offset the repair

                                  22   costs.” Dkt. No. 25 at 3. Accordingly, there is no factual or legal information in the record that

                                  23   indicates why plaintiff is entitled to additional damages resulting from bad faith waste. At any

                                  24
                                       1
                                  25    Plaintiff has not identified any contractual provision that would provide this relief. The
                                       Amended Complaint states that “[t]he deed of trust required Delta to not commit waste to the
                                  26   Marina,” Dkt. No. 6 ¶ 7, but plaintiff has not identified the deed of trust in the record or what
                                       provision was allegedly violated.
                                  27   2
                                         It does not appear that the legislation would apply in this case. However, if it did, I note that
                                  28   plaintiff would not be able to recover both the remaining balance on the note (which was granted
                                       in Delta I) and damages from bad faith waste.
                                                                                          2
                                   1   rate, plaintiff has failed to demonstrate the substantive merits and the sufficiency of the complaint

                                   2   with respect to its bad faith waste claim. See ACFC I at 2.

                                   3          For this reason, I DENY plaintiff’s motion without prejudice. If plaintiff wishes to provide

                                   4   further information supporting its request for judgment on its “bad faith waste” claim, it must

                                   5   explain why, as a matter of law, it is entitled to such damages and why these damages would not

                                   6   be duplicative of the damages I have already awarded in ACFC I. Plaintiff shall file any renewed

                                   7   motion for default judgment by April 10, 2020.

                                   8          IT IS SO ORDERED.

                                   9   Dated: March 16, 2020

                                  10

                                  11
                                                                                                     William H. Orrick
                                  12                                                                 United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         3
